Case: 14-10117   Date Filed: 07/31/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10117
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:11-cr-60062-WPD-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

MANUEL RODRIGUEZ,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                                   (July 31, 2014)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:

      Timothy Cone, appointed counsel for Manuel Rodriguez in this appeal from

his resentencing following our opinion in United States v. Rodriguez, 732 F.3d
1299 (11th Cir. 2013), has moved to withdraw from further representation of the
              Case: 14-10117    Date Filed: 07/31/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rodriguez’s sentences are

AFFIRMED.




                                         2